DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.	The amendment filed on May 23, 2022 had been entered.  Claims 1-12 and 15-20 are pending in this application, where: Claims  1, 2, 8, 16, 18-20 have been amended and Claims 13-14 have been cancelled.
Response to Arguments

3.	Applicant’s arguments with respect to claims 1-20 have been considered.  In light of the amendments and the new grounds of rejection, examiner will address any arguments remaining relevant to the current rejection.

4.	Regarding Specification objections (pgs. 2-3)
Regarding the objection to the Specification, the applicant’s amendments have been noted, and the objection is withdrawn.

4.	Regarding Double Patenting rejections (pg. 8)
Regarding the double patenting rejections of Claims 1-20, applicant’s deferral of response to the non-statutory double patenting rejections is considered a request for said rejections to be held in abeyance.  As such a request is not a proper response to a rejection when not directed to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02), the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejection.

5.	Regarding rejections under 35 U.S.C. § 103 (pgs. 8-9)
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.

1.  Applicant argues that Claims 1-12, and 15 are patentable over the applied prior art because the art fails to “disclose fails, teach, or suggest ‘a disposable needle guide assembly configured to detachably couple to the probe head and including: a disposable cannula configured for removable receipt in the channel, the cannula defining a longitudinally-extending passageway configured for passage of a needle; and a disposable cap configured to be detachably coupled to a distal end portion of the probe head for enclosing the at least one ultrasound transducer, wherein the cannula has a distal end portion attached to the cap,’ as recited in amended independent claim 1” (pg. 8).The Applicant on page 9 of the Remarks similarly argues that the prior art does not teach this limitation with respect to claims 16-20. 
	Examiner respectfully disagrees.     With respect to independent Claims 1 and 16, newly added amendments and constraints are disclosed, taught, or otherwise suggested in the combination of Grim (device 700, Figs. 22, 23, 24, and 26, and associated paragraphs) and Kim (Fig. 1A and associated paragraphs), for example, with regard to the probe head defining a channel, the transducer being supported in the probe head, the disposable needle guide assembly, disposable cannula supporting an upper plate, and disposable cap coupled to the distal end portion of the housing to enclose the transducers, etc. Further, when combined with Zhou and Liu, the teachings provide support for the  rejection of dependent claims 2-12, 15, and 17-20.  Examiner notes a detailed analysis of the claims is described in the 103 rejections that follow (omitted here for brevity), where some figures have been annotated to better illustrate pertinent points of the analysis.

3.  Applicant further argues, that “nowhere does Blaivas disclose, teach, or suggest that the cannula 21 has ‘a distal end portion attached to the cap,’ as recited in amended independent claim 1. Further, nowhere does Blaivas disclose, teach, or suggest ‘wherein the distal end portion of the cannula is coupled to the cap such that the housing is positioned between the upper plate of the disposable needle guide assembly and the cap of the needle guide assembly,’ as recited in amended independent claim 16” (pg. 2), and as such, Claims 1 and 16 are patentable.
Examiner agrees that Blavais fails to suggest the amendments to independent claims 1 and 16.  Where Blavais was relied upon (in the Non-final rejection) to reject Claim 13 based on “further comprising a disposable cannula configured for removable receipt in the channel, the cannula defining a longitudinally-extending passageway configured for passage of a needle”, the newly amended Claim 1, which includes the aforementioned limitation of [a previous] Claim 13 as well as new limitations  of “a disposable needle guide assembly configured to detachably couple to the probe head“ to  include such a cannula, the additional positively recited limitation of said cannula having “ a distal end portion attached to the cap”, and a probe head defining the channel of which the cannula is configured for removable receipt, necessitates a new review of the prior art, as the scope of the original claim has changed.   In  light of the new claim scope, Blavais was not determined to best address the features of the claimed invention, and was hence not relied upon for rejection of any aspect of the recited claims.  Instead, a reconsideration of the Grim reference, in light of these amendments and those of Claim 16, specifically with respect to the constraint of the upper plate and the disposable cap attached to the housing for enclosing the transducer(s), and coupled to the cannula such that the housing is positioned between the plate and the cap of the needle guide assembly, resulted in the consideration of different embodiments of the Grim invention to address the totality of the newly recited claimed invention. To this end, primary reference Grim now relies upon device 700 and Figures 22, 23, 24, and 26 for the rejection of both Claims 1 and 16, and as such, remain unpatentable.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170303889 A1 to Grim, et al., hereinafter "Grim", in view of WO-2018187658-A2 to Kim, et al., hereinafter "Kim".


8.	Regarding Claim 1, Grim discloses an ultrasound device for guiding a biopsy needle (biopsy device 700, comprising an ultrasonic probe 710 and needle guide assembly [the combination of needle housing 708 and end cap 714]), the ultrasound device comprising: 
an elongated handle body having a first end portion and a second end portion (Figs. 22 and Annotated 23, device 700 is elongated, having a tubular shaft 706 extending from proximal end [first portion] to distal end [second portion]); 
a display coupled to the first end portion of the handle body (display 702 coupled to proximal end [first portion] of the body [shaft 706]); 
[[and]] a probe head supported on the second end portion of the handle body, the probe head defining a channel therethrough configured for passage of a needle (Annotated Fig. 23; probe head 710 at the distal end [second portion] of device 700; probe head having channel [gray box] configured for passage of a needle); 
at least one ultrasound transducer supported in the probe head (Fig. 26, block 716 of probe head supports sensors 718a,b [transducers]), the at least one ultrasound transducer disposed in operable communication with the display (sensors 718a,b [transducers] are in communication with display 702) to enable display of an ultrasound image generated by the at least one ultrasound transducer on the display (Figs. 17-19, Paras. [0094-0095]; transducers generate ultrasound pulses and sample reflected signals. Via synthetic aperture beamforming, beamformed data is merged in a processor to form B-mode images which are read by a computer and images displayed on the display screen);
and a disposable needle guide assembly configured to detachably couple to the probe head (Annotated Figs. 23 and 24, Paras. [0103 and 0115], needle guide assembly [the combination of  needle housing 708 and end cap 714] are detachably coupled to the probe head 710 via housing 712) and including: 
a disposable cannula configured for removable receipt in the channel, the cannula defining a longitudinally-extending passageway configured for passage of a needle (Annotated Figs. 23 and 24, needle housing 708, of the needle assembly is removably, comprises a cannula for needle passage, and is received in the housing channel [gray box], where the channel, and cannula, extend longitudinally [axis A]; Examiner notes that as 708 is removable from device 700, it is also disposable, and reads on the claim);
and a disposable cap configured to be detachably coupled to a distal end portion of the probe head for enclosing the at least one ultrasound transducer, wherein the cannula has a distal end portion attached to the cap (Annotated Figs. 23 and 24;  end cap 714 of the needle assembly is detachedly coupled to the probe head 710 at the distal end via housing 712 and encloses transducers 718a,b via coupling to probe housing 712 located ; when assembled, end cap 714 is attached to the distal end portion of the cannula [gray box] of the needle assembly; Examiner notes that end cap 714 is illustrated in a disassembled state in Annotated Fig. 24, indicating it is removable, and hence disposable).   
However, Grim fails to teach wherein the at least one ultrasound transducer is configured to direct ultrasound waves inwardly toward the channel.
Kim, from a similar field of endeavor with respect to a system and method of interventional ultrasound probe providing a needle guide positioned within the viewing planes of two or more transducers, teaches wherein the at least one ultrasound transducer is configured to direct ultrasound waves inwardly toward the channel (Fig. 1A, Abstract, Paras. [0027, 0031]; transducers 120 and 122 direct sound waves 170, 172 along respective propagation paths 175 and 177 toward a target location directly in line with the needle access channel 150).
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Grim to include transducers configured to direct sound waves inwardly toward the channel as taught by Kim. Doing so would result in the ability to arrange transducers at an angle with respect to one another so that their propagation paths overlap.  One would be motivated to do so to predictably controlling the degree to which the emitted ultrasound waves are directed inwardly toward the needle access channel, and hence ensuring the target is in viewing plane of the transducers.


    PNG
    media_image1.png
    728
    728
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    727
    712
    media_image2.png
    Greyscale



9.	Regarding Claims 2 and 11, modified Grim teaches the ultrasound device according to claim 1 as indicated above.  Grim further teaches (Claim 2) wherein the at least one ultrasound transducer includes first and second ultrasound transducers, the channel therebetween being disposed between the first and second ultrasound transducers (Annotated Fig. 23, sensors 718a,b [first and second transducers, respectively], where probe head channel [gray box] is disposed therebetween); and (Claim 11) the ultrasound device according to claim 2, wherein the handle body extends at an angle away from the first and second ultrasound transducers (Annotated Fig. 23, elongated body of probe is at about a 90 degree angle relative to the placement of first and second transducers [718 a and b, respectively]), such that the display is out of alignment with the first and second ultrasound transducers (Annotated Fig. 23, display 702 is angled back out of alignment with the elongated body of device 700).  

10.	Claims 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170303889 A1 to Grim, et al., hereinafter "Grim", in view of WO-2018187658-A2 to Kim, et al., hereinafter "Kim" as applied to Claim 1 above, and further in view of WO-2018200781-A1 to Tian, et al., hereinafter "Zhou".  Examiner notes that reference document number remains unchanged, however authorship has been updated to more accurately reflect the document relied upon.

11.	Regarding Claims 3 and 4, modified Grim teaches the ultrasound device according to claim 2 as indicated above.  Kim further teaches (Claim 3) wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally-oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees (Annotated Fig. 2b, Para. [0039], first, 220, and second, 222, planes of first and second transducers, respectively, form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees); and (Claim 4) wherein the angle between the first and second planes is between 140 degrees and 165 degrees (Annotated Fig. 2b, Para. [0039], first and second planes of first and second transducers, respectively [220, 222], form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees. Further, the relative angle 206 may be adjustable, such that sound waves 270 and 272 provided by the first transducer 220 and the second transducer 222 are controllably emitted toward a selectable target location 280).
Additionally, Zhou, from a similar field of endeavor with respect to ultrasound-based tool-guidance system and method, teaches a more desirable two-transducer configuration (Para. [0050]), where transducers are angled to yield images with higher resolution, and the detection of needle progression through tissues is optimized.

    PNG
    media_image3.png
    288
    725
    media_image3.png
    Greyscale


Upon reading Grim, Kim, and Zhou, one skilled in the art would have understood the angled two-transducer configuration to be a more ideal configuration. It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Grim to include the angled two-transducer configuration as taught by Zhou, as doing so would make easier the detection of a needle progressing through the tissue as compared to the conventional flat transducer (Para. [0051]). Doing so would have the predictable result of enabling the sensing and measurement of blood flow in a patient’s vessels. Moreover, it would have been further obvious to vary the range of angling of the transducers with respect to each other, as taught by Kim. Doing so would allow one to predictably control the adjustment of the imaging depth of the probe in order to visualize the needle and/or a target tissue farthest from the probe (Para. [0039]).

12.	Regarding Claims 5-10, modified Grim teaches the ultrasound device according to claim 1 as indicated about.  Zou further teaches (Claim 5) the ultrasound device according to Claim 2, further comprising a coupling interface (Annotated Figs. 2-3, coupling gel layer 240) disposed within a cavity cooperatively defined by the first and second ultrasound transducers (Annotated Figs. 2-3; Para. [0051], coupling gel layer 240 extends up around the tool-guiding channel 210, defined by left [first] and right [second] transducers 220 and 230, respectively); (Claims 6, 7, and 9) the ultrasound device of Claim 5, wherein (Claim 6) wherein the coupling interface is fabricated from an acoustically-transparent material (Para. [0051]; The coupling gel layer 240 may be made of plastic, silicone, or similar synthetic materials. For example, in one embodiment, the coupling gel layer 240 is made of medical grade silicone, such as a silicone rubber manufactured by NuSil™ or similar materials); (Claim 7) wherein the coupling interface has a peak and defines a channel through the peak configured for passage of a needle (Annotated Figs. 2-3; Para. [0050, 0051], coupling gel layer 240 extends up around the tool-guiding channel 210, which can be configured for needle-based biopsy procedures, in which a needle may be placed into the tool-guiding channel 210); (Claim 9) wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface (Annotated Fig. 2; Para. [0048], left [first, 220] and right [second, 230] transducers with base surfaces [a and b, respectively] form acute angles A, B relative to the base of the coupling interface 240b; angles A and B are within a range of 5-55 degrees); (Claims 8 and 10) the ultrasound device according to Claim 7, wherein (Claim 8)  wherein the channel of the coupling interface is aligned with the channel of the probe head and the passageway of the cannula (Zhou_Annotated Fig. 2 and Grim_Annotated Fig. 23; Examiner notes that while Zhou does not directly teach the alignment of the channel of the coupling interface with that of the probe head and the passageway of the cannula, the combination of Grim, Kim, and Zhou as modified suggests the described recited outcome of alignment of said channels as indicated with an overlay of Annotated Zhou and Grim, Figs. 2, 23-24, respectively. In doing so, it would be clear that an overlay of the transducers of Grim [718 a,b] and Zhou [220, 230] results in an alignment of channel 210 [at coupling interface of Zhou], cannula channel of Grim [ Fig. 23, gray box], and probe head channel [Fig. 24, dotted line], wherein a longitudinal axis line A would bisect each channel); and (Claim 10) wherein each of the first (left, 220) and second (right, 230) ultrasound transducers is disposed on opposite sides of the channel of the coupling interface and faces a longitudinal axis defined by the channel of the coupling interface (Annotated Figs. 2 and 3; coupling interface 240 extends up, into tool-guiding channel 210, and has disposed on either side transducers 220 and 230, facing a longitudinal axis, dashed line c, extending along the length of the channel).  
Upon reading Zhou, one skilled in the art would understand that a conformable gel layer (Para. [0051], coupling gel layer 240 is soft enough to allow some degree of compression; and has a shape that matches the tool guiding channel 210) is not limited to the rectangular shape depicted in Annotated Figs. 2 and 3, and that, given the angled placement of the transducers of modified Grim, the gel layer would fill the larger cavity therebetween. In doing so, the gel layer 240 would take on a triangle/wedge shape whose size is determined by the angles A and B, effectively filling the void space defined by a and b as depicted in the said figures. Examiner notes that this triangular shape, having a peak, is therefore considered to read on the claim limitation of Claim 7, “having a peak and defines a channel through the peak configured for the passage of a needle.”
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to include the coupling gel interface as taught by Zhou, disposed within and conforming to the cavity defined by the transducers. Doing so would have the predictable result of filling a cavity whose size is dictated by the adjustable angles of the transducer placement, and allow for the transmission of the ultrasound signals transmitted by the transducers.


    PNG
    media_image4.png
    556
    640
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    323
    640
    media_image5.png
    Greyscale

13.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170303889 A1 to Grim, et al., hereinafter "Grim", in view of WO-2018187658-A2 to Kim, et al., hereinafter "Kim" as applied to Claim 1 above, and further in view of US 20160213398 A1to Liu, et al., hereinafter "Liu".

14.	Regarding Claims 12 and 15, modified Grim teaches the ultrasound device according to claim 1.  However, modified Grim fails to teach (Claim 12) wherein the handle body has an undulating shape, and (Claim 15) wherein the display is slidable relative to the handle body.  
	Liu, from a similar field of endeavor with respect to an ultrasound needle guide apparatus, teaches an ultrasound needle guide apparatus wherein (Claim 12) the handle body (grip shell 22) has an undulating shape (Fig. 1, grip shell 22), and (Claim 15) wherein the display is slidable relative to the handle body (Detailed Description, Paras. 1-2; display element 30 connected to the ultrasound detection device 20 in a rotatable manner, in which the angle of the display element 30, relative to the grip shell 22, can be adjusted via the first hinge portion 23 as an axis to change the display direction).
One skilled in the art would have understood upon reading Liu that a significant short-coming of devices designed for puncturing blood vessels is that operators have to divert their attention from a patient to an external screen in order to visualize the location of the target tissue: and because of it, locating and properly puncturing a vessel remains challenging. Furthermore, ergonomically designed devices that ensure the comfort, and thus, productivity can be critical for the success of the procedure. 
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of modified Grim to include the design choices as taught by Liu. Adding a curved shape to the handle/body of the device would allow for better positioning of the hands, and hence better ergonomics, while an adjustable display would allow for the screen to be rotated in and out of view as necessary. Such additions would have the predictable result of a providing the operator with higher degree of control over the motion of the probe, as well as the ability to select better viewing angles for the display and needle insertion into target tissue.

15.	Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170303889 A1 to Grim, et al., hereinafter "Grim", in view of WO-2018200781-A1 to Tian, et al., hereinafter "Zhou".

16.	Regarding Claim 16,  Grim discloses an ultrasound device for guiding a needle (biopsy device 700, comprising an ultrasonic probe 710 and needle guide assembly [the combination of needle housing 708 and end cap 714]), the ultrasound device comprising: 
an elongated handle body having a first end portion and a second end portion (Figs. 22 and Annotated Fig. 23, device 700 is elongated, having a tubular shaft 706 extending from proximal end [first portion] to distal end [second portion]); 
a housing coupled to the second end portion of the handle body (Annotated Figs. 23 and 24; housing 712 is coupled to probe 710 at the second portion of the elongated body of device 700), the housing defining a channel configured for receipt of a needle (Annotated Fig. 23; housing 712 has a channel [gray square] configured for receipt of a needle); 
[[and]] first and second ultrasound transducers disposed within the housing, wherein the first and second ultrasound transducers are disposed on opposite sides of the channel (Annotated. Fig. 23, transducers 718a and b are disposed on opposite sides of the housing channel [gray box]);
 and a disposable needle guide assembly configured to detachably couple to the housing (Annotated Figs. 23 and 24, needle guide assembly [the combination of  needle housing 708 and end cap 714] are detachably coupled to probe 710 via housing 712) and including:
 a disposable cannula configured for removable receipt in the channel, the cannula defining a longitudinally-extending passageway configured for passage of a needle, the cannula having a proximal end portion supporting an upper plate, and a distal end portion (Annotated Figs. 23 and 24, cannula of needle guide assembly [comprising needle housing 708] is removably received in the channel [gray box], where cannula defines a longitudinal passageway [axis A] configured for needle; cannula has a proximal end portion supported by plate of 708 and a distal end portion [dotted circle]; Examiner notes that as the needle housing 708 is removable, it is also disposable); 
and a disposable cap configured to be detachably coupled to a distal end portion of the housing for enclosing the first and second ultrasound transducers, wherein the distal end portion of the cannula is coupled to the cap such that the housing is positioned between the upper plate of the disposable needle guide assembly and the cap of the needle guide assembly (Annotated Figs. 23 and 24, end cap 714 of the needle assembly is detachedly coupled to the probe head 710 at the distal end  and encloses transducers 718a,b via probe housing 712; when assembled, end cap 714 is attached to the distal end portion of the cannula [dotted circle] of the needle assembly).  
However, Grim fails to teach wherein the first and second transducers are angled toward a longitudinal axis defined by the channel.
Zhou, from a similar field of endeavor with respect to ultrasound-based tool-guidance system and method, teaches a first and second transducer first and second transducers are angled toward a longitudinal axis defined by the channel (Annotated Fig. 2, Para. [0050], transducers 220 and 230 are angled toward the longitudinal axis such that the imaged areas of each transducer, 221 and 231, respectively, overlap around the center area where the target tissues are likely to overlap with the guided tool; the center area containing the needle passageway). 
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Grim to include the angled two-transducer configuration as taught by Zhou, as doing so would better enable the detection of needle progression through tissues, and also yield images with higher resolution, as compared to the conventional flat transducer (Paras. [0050-51]). Doing so would have the predictable result of enabling the sensing and measurement of blood flow in a patient’s vessels.

17.	Regarding Claims 18-20, modified Grim teaches the ultrasound device according to claim 16 as indicated above.  Zhou further teaches (Claim 18) further comprising a coupling wedge (Annotated Figs. 2-3, coupling gel layer 240) disposed distally of the first and second ultrasound transducers and proximally of the cap of the needle guide assembly (Annotated Figs. 2-3; Para. [0051], coupling gel layer 240 extends up around the tool-guiding channel 210, defined by left [first] and right [second] transducers 220 and 230, respectively; Examiner notes that while Zhou does not directly teach disposed distally of the first and second ultrasound transducers and proximally of the cap of the needle guide assembly, the combination of Grim and Zhou, as modified, suggest the recited limitation as indicated in the combination of Annotated Figs. 2 and 23 of Zhou and Grim, respectively), the coupling interface fabricated from an acoustically-transparent material (Para. [0051]; the coupling gel layer 240 may be made of plastic, silicone, or similar synthetic materials. For example, in one embodiment, the coupling gel layer 240 is made of medical grade silicone, such as a silicone rubber manufactured by NuSil™ or similar materials); (Claim 19) the ultrasound device according to claim 18, wherein the coupling wedge defines a channel therethrough configured for passage of a needle (Annotated Figs. 2 and 3; Para. [0050, 0051], coupling gel layer 240 extends up around the tool- guiding channel 210, which can be configured for passage of a needle during needle-based biopsy procedures), the channel of the coupling interface coaxial with the channel of the housing and the passageway of the cannula (Examiner notes that while Zhou does not directly teach the channel of the coupling interface coaxial with the channel of the housing and the passageway of the cannula, the combination of Grim and Zhou, as modified, suggest the recited limitation as indicated in the combination of Annotated Figs. 3 and 23 of Zhou and Grim, respectively); and (Claim 20) the ultrasound device according to claim 18, wherein the coupling wedge has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling wedge (Annotated Fig. 2; Para. [0048], left [first, 220] and right [second, 230] transducers with base surfaces (a and b, respectively) form acute angles A, B relative to the base of the coupling interface 240b; angles A and B are within a range of 5-55 degrees).
	Upon reading Zhou, one skilled in the art would understand that a conformable gel layer (Para. [0051], coupling gel layer 240 is soft enough to allow some degree of compression; and has a shape that matches the tool guiding channel 210) is not limited to the rectangular shape depicted in Annotated Figs. 2 and 3, and that, given the angled placement of the transducers of modified Grim, the gel layer would fill the larger cavity therebetween. In doing so, the gel layer 240 would take on a triangle/wedge shape whose size is determined by the angles A and B, effectively filling the void space defined by a and b as depicted in the said figures.
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to include the coupling gel interface as taught by Zhou, disposed within and conforming to the cavity defined by the transducers. Doing so would have the predictable result of filling a cavity whose size is dictated by the adjustable angles of the transducer placement, and allow for the transmission of the ultrasound signals transmitted by the transducers.

18.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170303889 A1 to Grim, et al., hereinafter "Grim", in view of WO-2018200781-A1 to Tian, et al., hereinafter "Zhou" as applied to Claim 16 above, and further in view of WO-2018187658-A2 to Kim, et al., hereinafter "Kim".

19.	Regarding Claim 17, modified Grim teaches the ultrasound device according to claim 16 as indicated above.  However, modified Grim fails to teach wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally-oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees.
Kim, from a similar field of endeavor with respect to a system and method of interventional ultrasound probe providing a needle guide positioned within the viewing planes of two or more transducers, teaches wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally-oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees (Annotated Fig. 2b, Para. [0039], first, 220, and second, 222, planes of first and second transducers, respectively, form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees).  
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Grim to include the variable range of angling of the transducers with respect to each other, as taught by Kim. Doing so would allow one to predictably control the adjustment of the imaging depth of the probe in order to visualize the needle and/or a target tissue farthest from the probe (Para. [0039]).

Double Patenting

20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21. 	Claims 1-2, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10786224 B2, hereinafter "224", in view of US 2017/0303889, hereinafter "the Disclosure".

22.	Regarding Claim 1, 224 discloses an ultrasound device for guiding a biopsy needle, the ultrasound device comprising: an elongated handle body having a first end portion and a second end portion (Claim 1, elongated shaft having a distal end portion; proximal end portion is understood); a
display coupled to the first end portion of the handle body (Claim 1, display coupled to the head of the elongated shaft) ; and at least one ultrasound transducer coupled to the second end portion of the handle body and defining a channel configured for passage of a needle (Claim 1, an ultrasonic probe coupled to the distal end portion of the elongated shaft and having a channel defined therein; a needle assembly configured to move through the channel of the ultrasonic probe) , the at least one ultrasound transducer disposed in operable communication with the display to enable display of an ultrasound image generated by the at least one ultrasound transducer on the display (Claim 1, a display disposed on the head and in electrical communication with the ultrasonic probe, the ultrasonic probe configured to send a signal to the display to generate an image on the display), wherein the at least one ultrasound transducer is configured to direct ultrasound waves inwardly toward the channel (Claim 2, the ultrasonic probe is configured to emit ultrasonic waves along the longitudinal axis of the probe such that the needle assembly, when deployed, aligns with the ultrasonic waves; where needle assembly is configure to move through the channel along the longitudinal axis).
However, 224 does not explicitly disclose (instant application, Claim 1) at least one ultrasound transducer. The Disclosure, available as prior art, discloses, in multiple embodiments of the claimed invention, an ultrasonic probe comprised of at least one ultrasonic transducer (for example, ultrasonic probes 104 and 710), through which a channel configured for passage of a needle is defined. Therefore, it would have been obvious to use the ultrasonic probe in view of the Disclosure to meet the limitations of Claims 1 of the instant application.

23.	Regarding Claims 2 and 11, 224 in view of the Disclosure discloses the ultrasound device according to claim 1 as described above. The Disclosure further discloses (instant application Claim 2) wherein the at least one ultrasound transducer includes first and second ultrasound transducers defining the channel therebetween (Fig. 16, Para. [0094], 64-element transducer arrays 1 and 2 are oriented to allow a needle pathway therebetween}: and (instant application Claim 11) wherein the handle body extends at an angle away from the first and second ultrasound transducers, such that the display is out of alignment with the first and second ultrasound transducers (Fig. 1; handle body 104 is at about 90 degree angle relative to the placement of the first and second transducers), such that the display is out of alignment with the first and second ultrasound transducers (Fig. 1, display 106 is angled back out of alignment with handle body 104).

24. 	Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10786224 B2, hereinafter "224" in view of US 2017/0303889, hereinafter "the Disclosure" and further view of WO 2018-187658 A2 to Kim et al., hereinafter "Kim".

25.	Regarding Claims 3-4, modified 224 as described above discloses the ultrasound device according to claim 2. However, 224 does not disclose (instant application Claim 3) wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally- oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees, or (instant application Claim 4) wherein the angle between the first and second planes is between 140 degrees and 165 degrees.
Kim teaches a similar device wherein {instant application Chaim 3} the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally- oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees (Annotated Fig. 2b, Para. [0039], first, 220, and second, 222, planes of first and second transducers, respectively, form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees); and (instant application Claim 4) wherein the angle between the first and second planes is between 140 degrees and 165 degrees (Annotated Fig. 2b, Para. [0039], first and second planes of first and second transducers, respectively [220, 222], form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees. Further, the relative angle 206 may be adjustable, such that sound waves 270 and 272 provided by the first transducer 220 and the second transducer 222 are controllably emitted toward a selectable target location 280).

    PNG
    media_image3.png
    288
    725
    media_image3.png
    Greyscale


 It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of the modified 224 to include the two-transducer configuration as taught by Kim, as doing so would make easier the detection of a needle progressing through the tissue as compared to the conventional flat transducer. Moreover, it would have been further obvious to vary the range of angling of the transducers with respect to each other, so to allow one to predictably control the adjustment of the imaging depth of the probe in order to visualize the needle and/or a target tissue farthest from the probe (Para. [0039)]).

26. 	Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10786224 B2, hereinafter "224" in view of US 2017/0303889, hereinafter "the Disclosure" and WO 2018-187658 A2 to Kim et al., hereinafter "Kim" and in further view of WO 2018/200781 to Zhou et al., hereinafter "Zhou".
27.	Regarding Claims 5-10, modified 224 as described above discloses the ultrasound device according to claim 2. However, 224 does not disclose (instant application, Claim 5) further comprising a coupling interface disposed within a cavity cooperatively defined by the first and second ultrasound transducers; (instant application, Claim 6) wherein the coupling interface is fabricated from an acoustically-transparent material; (instant application, Claim 7) wherein the coupling interface has a peak and defines a channel through the peak configured for passage of a needle; (instant application, Claim 8) wherein the channel of the coupling interface is aligned with the channel defined between the first and second ultrasound transducers; (instant application, Claim 9) wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface; or (instant application, Claim 10) wherein each of the first and second ultrasound transducers is disposed on opposite sides of the channel of the coupling interface and faces a longitudinal axis defined by the channel of the coupling interface.
Zhou teaches a similar device (instant application Claim 5) further comprising a coupling interface (Annotated Figs. 2-3, coupling gel layer 240) disposed within a cavity cooperatively defined by the first and second ultrasound transducers (Annotated Figs. 2-3; Para. [0051], coupling gel layer 240 extends up around the tool-guiding channel 210, defined by left [first] and right [second] transducers 220 and 230, respectively); (instant application Claim 6) wherein the coupling interface is fabricated from an acoustically-transparent material (Para. [0051]; The coupling gel layer 240 may be made of plastic, silicone, or similar synthetic materials. For example, in one embodiment, the coupling gel layer 240 is made of medical grade silicone, such as a silicone rubber manufactured by NuSil™ or similar materials); (instant application Claim 7) wherein the coupling interface has a peak and defines a channel through the peak configured for passage of a needle (Annotated Figs. 2-3; Para. [0050, 0051], coupling gel layer 240 extends up around the tool-guiding channel 210, which can be configured for needle-based biopsy procedures, in which a needle may be placed into the tool-guiding channel 210); (instant application Claim 8) wherein the channel of the coupling interface is aligned with the channel defined between the first and second ultrasound transducers (Annotated Fig. 3); (instant application Claim 9) wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface (Annotated Fig. 2; Para. [0048], left [first, 220] and right [second, 230] transducers with base surfaces (a and b, respectively) form acute angles A, B relative to the base of the coupling interface 240b; angles A and B are within a range of 5-55 degrees); and (instant application Claim 10) wherein each of the first (left, 220) and second (right, 230) ultrasound transducers is disposed on opposite sides of the channel of the coupling interface and faces a longitudinal axis defined by the channel of the coupling interface (Annotated Figs. 2 and 3; coupling interface 240 extends up, into tool-guiding channel 210, and has disposed on either side transducers 220 and 230, facing a longitudinal axis, dashed line c, extending along the length of the channel).
Upon reading Zhou, one skilled in the art would understand that a conformable gel layer (Para. [0051], coupling gel layer 240 is soft enough to allow some degree of compression; and has a shape that matches the tool guiding channel 210) is not limited to the rectangular shape depicted in Annotated Figs. 2 and 3, and that, given the angled placement of the transducers of modified Grim, the gel layer would fill the larger cavity therebetween. In doing so, the gel layer 240 would take on a triangle/wedge shape whose size is determined by the angles A and B, effectively filling the void space defined by a and b as depicted in the said figures. Examiner notes that this triangular shape, having a peak, is therefore considered to read on the claim limitation of Claim 7 of the instant application, “having a peak and defines a channel through the peak configured for the passage of a needle.”




    PNG
    media_image4.png
    556
    640
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    323
    640
    media_image5.png
    Greyscale

Therefore, it would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to include the coupling gel interface as taught by Zhou, disposed within and conforming to the cavity defined by the transducers. Doing so would have the predictable result of filling a cavity whose size is dictated by the adjustable angles of the transducer placement, and allow for the transmission of the ultrasound signals transmitted by the transducers.

28. 	Claims 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims list claims here of U.S. Patent No. 10786224 B2, hereinafter "224" in view of US 2017/0303889, hereinafter "the Disclosure" and in further view of US 2016/0213398 A1 to Meing-Wei, et al., hereinafter "Meing-Wei".

29.	Regarding Claims 12 and 15, modified 224 discloses the ultrasound device according to claim 1 as mentioned above. However, modified 224 fails to disclose (instant application Claim 12), wherein the handle body has an undulating shape; or (instant applications Claim 15) wherein the display is slidable relative to the handle body.
Meing-Wei teaches a similar ultrasound needle guide apparatus for puncturing blood vessels (instant application Claim 12) wherein the handle body (grip shell 22) has an undulating shape (Fig. 1, grip shell 22); and further teaches {instant application Claim 15) the display is slidable relative to the handle body (Detailed Description, Paras. 1-2; display element 30 connected to the ultrasound detection device 20 in a rotatable manner, in which the angle of the display element 30, relative to the grip shell 22, can be adjusted via the first hinge portion 23 as an axis to change the display direction).
One skilled in the art would have understood upon reading Meing-Wei that a significant short-coming of devices designed for puncturing blood vessels is that operators have to divert their attention from a patient to an external screen in order to visualize the location of the target tissue: and because of it, locating and properly puncturing a vessel remains challenging. Furthermore, ergonomically designed devices that ensure the comfort, and thus, productivity can be critical for the success of the procedure.
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of modified 224 to include the design choices as taught by Meing-Wei. Adding a curved shape to the handle/body of the device would allow for better positioning of the hands, and hence better ergonomics, while an adjustable display would allow for the screen to be rotated in and out of view as necessary. Such additions would have the predictable result of a providing the operator with higher degree of control over the motion of the probe, as well as the ability to select better viewing angles for the display and needle insertion into target tissue.

30.	 Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10786224 B2, hereinafter "224" in view of US 2017/0303889, hereinafter "the Disclosure" and further view of US 2011/0166451 A1 to Blaivas, et al., hereinafter “Blaivas".

31.	Regarding claims 13-14, modified 224 as described above discloses the ultrasound device according to claim 1. The Disclosure further discloses (instant application Claim 13) the needle 120 may be configured as a cannula (Para. [0068]); as well as teaches a side-biting needle (Fig. 8A-8B; side-biting needle 150 which includes an outer cannula 150a and a notched inner cannula or rod 150b disposed within the outer cannula 150a); and (instant application Claim 14) further comprising a disposable cap configured to be detachably coupled to the second end portion of the handle body (Figs. 2A, 2B; Para. [0070], custom cap or sterile cover 130 is removably coupled to the distal end of the handle body/probe 104) for covering the at least one ultrasound transducer (Para. [0068], the ultrasound transducer, not shown, is housed at the distal end of the handle body/probe 104), wherein the cannula has a distal end portion configured to be detachably coupled to the cap (Fig. 2A, 2B; Para. [0070], cover 130 defines an opening 132 that has the needle/cannula 120 extending therethrough when the cover is attached). However, the Disclosure does not teach a disposable cannula, defining a longitudinally-extending passageway configured for passage of a needle.
Blaivas teaches a disposable cannula (pre-sterilized injector pack 250 having a needle 20 and cannula/catheter 21) configured for removable receipt in the channel (Fig. 18; Para. [0064], injector pack 250 can snap fit into the injector arm), the cannula defining a longitudinally-extending passageway configured for passage of a needle (Claim 5; Paras. [0062, 0064]; needle injector includes a cannula that at least partially overlaps the needle; and needle 20 and cannula 21 are engageable with the needle motion slider 52 and cannula/catheter motion slider 56).
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of modified 224 to include a disposable cannula defining a passageway configured for a needle as taught by Blaivas. Doing so would have the predictable result and benefit of real-time targeting of tissues (and blood vessels) for needle presentation or cannula insertion, and validation of placement of said needle/cannula. Moreover, the ability to utilize multiple sterile cannulas improves the operator’s ability to efficiently and accurately insert multiple cannulas as needed, while minimizing the number of punctures required for a successful insertion.

32.	 Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims list claims here of U.S. Patent No. 10786224 B2, hereinafter "224", in view of US 2017/0303889, hereinafter "the Disclosure" and WO 2018-187658 A2 to Kim et al., hereinafter "Kim" and further view of WO 2018/200781 to Zhou et al., hereinafter "Zhou".

33.	Regarding Claims 16 and 17, 224 discloses an ultrasound device for guiding a needle, the ultrasound device comprising: (instant application Claim 16) an elongated handle body having a first end portion and a second end portion (Claims 1 and 20, elongated shaft having a distal, second, end portion, and by default, a proximal, first, end portion); a housing coupled to the second end portion of the handle body (Claims 19, 20; needle housing coupled to the distal end portion of the elongated shaft) , the housing defining a channel configured for receipt of a needle; and first and second ultrasound transducers disposed within the housing, wherein the first and second ultrasound transducers are disposed on opposite sides of the channel and angled toward a longitudinal axis defined by the channel.
However, 224 does not explicitly disclose (instant application, Claim 16) the housing defining a channel configured for receipt of a needle; and first and second ultrasound transducers disposed within the housing, wherein the first and second ultrasound transducers are disposed on opposite sides of the channel and angled toward a longitudinal axis defined by the channel; or (instant application Claim 17) wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally-oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees.
The Disclosure, available as prior art, discloses (instant application Claim 16) the housing defining a channel configured for receipt of a needle (block 716 defines a central opening 720 for slidable receipt of a needle 762); and first and second ultrasound transducers (sensors 718a, 718b) disposed within the housing (Fig. 26, ultrasonic sensors 718a, 718b are supported by block 716), wherein the first and second ultrasound transducers are disposed on opposite sides of the channel (Fig. 26, transducers 718a, 718b are laterally spaced from one another). Therefore, it would have been obvious to use the ultrasound device in view of the Disclosure to meet the limitations of Claims 16 of the instant application.

However, the Disclosure does not disclose the ultrasound transducers are angled toward a longitudinal axis defined by the channel. Kim, from within a similar field of endeavor with respect to using sound waves to guide a needle to a target location within a subject (Abstract), teaches {instant application Claim 16) first and second ultrasound transducers (transducers 120 and 122) disposed on opposite sides of the channel [and] angled toward a longitudinal axis defined by the channel (Fig. 1A, Paras. [0027, 0031]; transducers 120 and 122 define a channel, needle guide 150, therebetween for passage of needle 140; transducers 120 and 122 direct sound waves 170, 172 along respective propagation paths 175 and 177 toward a target location directly in line with the needle access channel 150); and further teaches (instant application Claim 17) wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally- oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees (Annotated Fig. 2b, Para. [0039], first, 220, and second, 222, planes of first and second transducers, respectively, form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees).
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings 224 to include the two-transducer configuration as taught by the Disclosure and Kim, as doing so would make easier the detection of a needle progressing through the tissue as compared to the conventional flat transducer. Moreover, it would have been further obvious to vary the range of angling of the transducers with respect to each other, so to allow one to predictably control the adjustment of the imaging depth of the probe in order to visualize the needle and/or a target tissue farthest from the probe (Para. [0039]).
34.	Regarding Claims 18-20, modified 224 as discussed above discloses the ultrasound device according to claim 16. However, modified 224 fails to disclose (instant application 18) further comprising a coupling interface disposed within a cavity cooperatively defined by the first and second ultrasound transducers, the coupling interface fabricated from an acoustically-transparent material; {instant application Claim 19) wherein the coupling interface defines a channel therethrough configured for passage of a needle, the channel of the coupling interface coaxial with the channel of the housing; or (instant application Claim 20) wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface.
Zhou teaches (instant application Claim 18) further comprising a coupling interface (Annotated Figs. 2-3, coupling gel layer 240) disposed within a cavity cooperatively defined by the first and second ultrasound transducers (Annotated Figs. 2-3; Para. [0051], coupling gel layer 240 extends up around the tool-guiding channel 210, defined by left [first] and right [second] transducers 220 and 230, respectively), the coupling interface fabricated from an acoustically-transparent material (Para. [0051]; the coupling gel layer 240 may be made of plastic, silicone, or similar synthetic materials. For example, in one embodiment, the coupling gel layer 240 is made of medical grade silicone, such as a silicone rubber manufactured by NuSil™ or similar materials); (instant application Claim 19) the ultrasound device according to claim 18, wherein the coupling interface defines a channel therethrough configured for passage of a needle (Annotated Figs. 2 and 3; Para. [0050, 0051], coupling gel layer 240 extends up around the tool-guiding channel 210, which can be configured for passage of a needle during needle- based biopsy procedures), the channel of the coupling interface coaxial with the channel between the first and second transducers (Annotated Fig. 3). Examiner notes that these teachings read on the claimed limitation of the channel of the coupling interface being coaxial with the channel of the housing; and (instant application Claim 20) the ultrasound device according to claim 18, wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface (Annotated Fig. 2; Para. [0048], left [first, 220] and right [second, 230] transducers with base surfaces [a and b, respectively] form acute angles A, B relative to the base of the coupling interface 240b; angles A and B are within a range of 5-55 degrees).
Upon reading Zhou, one skilled in the art would understand that a conformable gel layer (Para. [0051], coupling gel layer 240 is soft enough to allow some degree of compression; and has a shape that matches the tool guiding channel 210) is not limited to the rectangular shape depicted in Annotated Figs. 2 and 3, and that, given the angled placement of the transducers of modified Grim, the gel layer would fill the larger cavity therebetween. In doing so, the gel layer 240 would take on a triangle/wedge shape whose size is determined by the angles A and B, effectively filling the void space defined by a and b as depicted in the said figures.
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention modify the teachings of modified 224 to include the coupling gel interface as taught by Zhou, disposed within and conforming to the cavity defined by the transducers. Doing so would have the predictable result of filling a cavity whose size is dictated by the adjustable angles of the transducer placement, and allow for the transmission of the ultrasound signals transmitted by the transducers.








Conclusion
35.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

36. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISHA B DIGGS/               Examiner, Art Unit 3793                                                                                                                                                                                         
/Ashley K Buran/               Supervisory Patent Examiner, Art Unit 3793